Citation Nr: 9928337	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-00 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic low back 
strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 1995 the 
RO denied the claims of entitlement to service connection for 
low back pain and plantar fasciitis.  At the same time 
service connection was granted for hypertension and sleep 
apnea.  The veteran submitted a timely notice of disagreement 
with the denials of service connection for low back pain and 
for plantar fasciitis.  After a statement of the case was 
issued, the veteran submitted a substantive appeal only with 
respect to the issue of entitlement to service connection for 
a foot disorder.  

By decision dated in May 1997, the RO granted service 
connection for bilateral calcaneal spurs with history of 
plantar fasciitis.  The disability was evaluated as 
non-compensably disabling.  The veteran was notified of the 
decision via a supplemental statement of the case dated in 
May 1997.  The Board notes the issue of entitlement to an 
increased rating for bilateral calcaneal spurs with history 
of plantar fasciitis was not properly in appellate status 
despite the RO's inclusion of the issue on the supplemental 
statement of the case as the veteran did not file a timely 
notice of disagreement with the initial disability evaluation 
assigned by the May 1997 rating decision.  See Grantham v. 
Brown, 114 F.3d 1156 (1997).  Nothing associated with the 
claims file could be construed as a timely filed notice of 
disagreement with the May 1997 rating decision and the 
disability evaluation assigned for the foot disability.  
Therefore, the issue of any higher evaluation for this 
disorder is not presently in appellate status.   


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

By rating decision dated in July 1995, the RO denied, in 
pertinent part, the claims of entitlement to service 
connection for low back pain and plantar fasciitis.  The 
veteran was informed of the decision and of his procedural 
and appellate rights via letter dated in August 1995.  

In September 1995, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, which expressed his 
disagreement with the July 1995 rating decision pertaining to 
the denial of service connection for foot and back disorders.  
This document has been construed by the Board as a timely 
filed notice of disagreement with the denials of service 
connection for low back pain and plantar fasciitis.

In response to the notice of disagreement, the RO mailed a 
statement of the case to the veteran in October 1995 which 
listed as issues on appeal the claims for service connection 
for low back pain and plantar fasciitis.  

In December 1995, the veteran submitted VA Form 9, Appeal to 
the Board of Veterans' Appeals.  The only issue the veteran 
included on the VA Form 9 was the claim of entitlement to 
service connection for a foot disorder.  The veteran did not 
include any argument pertaining to a back disorder.  

A review of the claims file discloses that the only evidence 
of record which may be construed as a substantive appeal is 
the transcript of the hearing testimony provided by the 
veteran in January 1997.  Of course this testimony was not 
provided within one year of the veteran's notification of the 
July 1995 rating decision.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1998).  Except in the case of simultaneously 
contested claims, the veteran or his representative must file 
an NOD from a determination of the agency of original 
jurisdiction within one year of the date of notification of 
that determination.  38 C.F.R. § 20.302(a) (1998).  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).

It appears from the facts of record that the issue of 
entitlement to service connection for a chronic low back 
strain is not properly before the Board.  However, the Court 
has held that before the Board addresses a question that has 
not been considered by the RO, it must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, an opportunity to address the question at a 
hearing, and whether or not the claimant has been prejudiced 
by being denied those opportunities.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

In the judgment of the Board the veteran could suffer 
prejudice if the Board addressed the issue of timeliness of 
appeal without a remand to afford the veteran the procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of timeliness.  

As this remand is to afford the veteran the appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of the timeliness of 
his substantive appeal, the Board will not address the 
question of whether the claim was well grounded.  

Therefore to ensure that the veteran is afforded due process, 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of the issue of the timeliness of the appeal of 
the claim of entitlement to service connection for a chronic 
low back strain pending a remand to the RO for further 
development as follows:

1.  The veteran should be afforded an 
opportunity to submit evidence on the 
issue (to include hearing testimony) of 
the timeliness of the appeal of the 
denial of the claim of entitlement to 
service connection for chronic low back 
strain.

2.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of the timeliness of the appeal 
of the denial of the claim of entitlement 
to service connection for chronic low 
back strain with consideration of all 
applicable laws and regulations.

If the benefit requested on appeal, for which a timely notice 
of disagreement has been filed, is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  The requisite period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


